The only contention made is that the trial court exceeded his discretion in declining to change the venue in this case to Wood County, and in changing it instead, to Hopkins *Page 178 
County. When the original application for the change was presented the state filed a contest, — to the form of which no objection was made. The court heard testimony and in our opinion was warranted in changing the venue to Hopkins County. Venue is not subject to change upon the ground of convenience to witnesses or parties, nor to suit their pleasure; the object of same is to remove a trial from a situation inimical to a fair trial to all parties, and to remove same to another place where such condition does not exist.
In his order changing the venue to Hopkins County the learned trial judge sets out as a part of his fact-findings that a trial fair and impartial alike to the state and the accused could not be had in Rains County but could be had in Hopkins County. The court further states: "To some degree the conditions existing in Rains County also exist in Wood County, and from all the evidence it appears that justice could be better subserved by sending the case to Hopkins County, Texas."
The correctness of this announcement seems nowhere challenged. By several bills of exception appellant sought thereafter to controvert the correctness of the court's finding as to the matter of distance between the county seats involved, but we fail to find where he controverted the fact that in Wood County there existed a condition hostile to a fair trial. Such being the case, we do not deem it necessary to discuss the action of the court in declining to re-open the matter before the papers were sent from Rains County to Hopkins County. We think the court in no event was called upon to re-open the matter after the venue was changed and upon call of the case for trial in Hopkins County.
The law is not so much concerned over the question as to whether the trial was in one place or another, as we are whether a fair trial was had. In Taylor's Case, 81 Tex. Crim. 347, the subject is discussed to some extent.
Not being able to agree to the contentions made by appellant, the motion for rehearing will be overruled.
Overruled. *Page 179